Title: From George Washington to Samuel Blachley Webb, 2 December 1782
From: Washington, George
To: Webb, Samuel Blachley


                        
                            Dear Sir
                            Head Quarters Decr 2nd 1782
                        
                        You will be pleased to order two compleat Compys of Light Infantry, to march on tuesday the 3d Inst. to
                            Bedford to assist in covering a Foraging Party, they will remain at that place, untill they receive Orders from Majr
                            Talmadge, who has directions for the purpose; The Men that are detached on  service should have 3 or  provision;
                            and I think it will be best to send the two Companies who are stationed near the Croton—as The Corps of Light Infantry
                            will be relieved, some time the latter part of this Week. I am Dr Sr Your Most Obedient.

                        
                            P.S. it will not be necessary for the Major of the Battalion which is on duty to go to Bedford with the
                                two Companies.
                        

                    